Title: To James Madison from William Lee (Abstract), 1 May 1805
From: Lee, William
To: Madison, James


1 May 1805, Bordeaux. “I have frequently taken the liberty to mention to you that it appeared to me the indulgence accorded by our Government to its citizens in permitting them to purchase abroad foreign vessels operated greatly to the prejudice of the owners of regular Ships. At no one period since my residence here has there been so many of these vessels fitting out at this port as at the present moment which is owing to their being allowed to introduce Tobacco here at the short duties, to the confidence the merchants have in the Consular Certificate arising from one or two ships only having been taken out of forty sailing under it and to the high course of freights from this to the neighbouring ports of Spain.
“The enclosed copy of my correspondence with General Armstrong on the subject of these Certificate Vessels I have thought prudent to transmit to you, that you may be well acquainted with every thing relating to our Commerce with this City and I beg leave to observe that agreeably to the advice of the Minister I have made it a rule of my office to demand of the owners of every certificate Vessel that loads here, security in a bond of Two thousand dollars to be signed by the Captain and owner or their merchant that the Vessel is bound directly to the United States as mentioned in the Certificate. I trust Sir you will see the necessity of this measure and approv<e> of my adopting it.”
